DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 35, and species (d), SEQ ID NO:4 and NO:9, in the reply filed on 3/29/21 is acknowledged.
Claims 19-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Elected SEQ ID NOs: 4 and 9, in claims 15 and 18 respectively, were found free of the art.
Also, SEQ ID NOs: 3, 8, 10 and 11 which also are in claims 15 and 18 were found free of the art.
However, claims 15 and 18, directed to such sequences and sequences with 90% or more sequence identity to these sequences, are subject to double patenting rejections herein.
Priority
	The instant application, filed 10/26/2018 is a national stage entry of PCT/JP2017/016917, International Filing Date: 04/28/2017, which claims foreign priority to 2016-091201, filed 04/28/2016, and claims foreign priority to 2016-220741, filed 11/11/2016.

Claim Status
Claims 4, 14, 16, 17, 19, 20-22, 24 and 35 are pending.
Claims 19-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Claims 1-3, 5-13, 15, 18, 23 and 25-34 are cancelled.
Claims 4, 14, 16, 17, and 35 are under examination.
Claims 4, 14, 16, 17, and 35 are rejected.
Specification
Response to Arguments
Applicant’s arguments, see page 6, filed 12/9/21, and amendment, with respect to the specification objections have been fully considered and are persuasive.  The specification objections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/9/21, and claim amendments with respect to bases A, C, D, E of the rejection of claims 1-14, 16, 17 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive.  These bases of rejection have been withdrawn. However Applicant’s arguments as to bases B and F are not persuasive for the following reasons, and these bases remain and have been modified, below, based on claim amendments. 
Applicant, page 7, argues against basis B of the rejection, stating in large part as to this traversal, “However, although Gosline may be a state of the art document, Gosline is not representative of the content of the present specification. Claims must be given their broadest reasonable interpretation in light of the specification, and not any cited reference. See MPEP § 2111. Therefore, Applicant submits that the features of the present specification should be applied in lieu of Gosline.”  However, to comport with the claim language “given their broadest reasonable interpretation in light of the specification, and not any cited reference,” the examiner noting that there is a lack of an express intent in the specification to provide a special definition of the term (A)n, which would clearly redefine the plain meaning or clearly disavow the full scope of the plain meaning, see MPEP 2111.01 flow chart, the motif (A)n of the claims, given its broadest reasonable interpretation in light of the specification, can be the result of any number of removals of peripheral alanines and/or serines (and possibly also and/or valines) from a known fibroin crystalline motif to obtain the claimed (A)n motif of the modified fibroin derived protein so long as the resultant (A)n motif satisfies consisting of 4 to 20 amino acids of which 83% or more are alanine. This results in varying boundaries between the (A)n and the REP motifs, so that for a particular sequence some peripheral alanines, serines and possible valines can be considered to be in the REP, or remain in the (A)n motif, this fluidity in assignment to motifs resulting in lack of clarity of the metes and bounds of what is claimed.
Applicant’s response regarding basis D overcomes this basis of rejection and indicates how the Applicant interprets the relevant claim terms.

Claims 1, 14, 16, 17 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple bases for the indefiniteness of the claims, each of which and collectively results in one of ordinary skill in the art being unable to reasonably determine the metes and bounds of what Applicants claim as their invention:
A. (overcome)
B. The boundary between the (A)n motif and the REP motif is unclear because amino acids adjacent alanine-predominant portions variably can be considered in or outside of the A(n) motif, leading to lack of clarity of what is encompassed by the claims.
Applicant’s election of SEQ ID NO:4 (and 9, which simply adds a HIS tag sequence via a short linker) provides one example of this lack of clarity.
Fibroins typically have a motif that has many alanines, and this region is considered to be the crystalline portion of the fibroin:

    PNG
    media_image1.png
    802
    624
    media_image1.png
    Greyscale

(from Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999)

As clear from Fig. 5 of Gosline, particularly for the major and minor ampullate fibroins, this region can have glycines, valines, serines in addition to predominant alanine content.  Recognizing that the claim 4 preamble now reads “A modified fibroin derived protein,” so may be modified from fibroin sequences, it still remains unclear how to distinguish the borderline between the two claimed motifs, as exemplified below.
Applicant when electing SEQ ID NO:4 stated “Applicant submits that claims 1-18 and 35 read on the above elected species.”

Below is single-letter representation of elected SEQ ID NO:4, with some annotations:

MGPGQQGPYGPGASAAAAAGQ.NGPGS.GQ.QGPGQ.SGQYGP.GQ.QGPGQ.QGPGS.SAAAAAGPGQ.YGPGQ.QGPSASAAAAAG.PGSGQ.QGPGA.SGQ.YGPGQ.QGPGQ.QGPGS.SAAAAAGQ.YGSGP.GQQGPYGSAAAAAGPGSGQYGQGPYGPGASGPGQYGPGQQGPSASAAAAAGSGQQGPGQYGPYASAAAAAGQYGSGPGQQGPYGPGQSGSGQQGPGQQGPYASAAAAAGPGQQGPYGPGSSAAAAAGQYGYGPGQQGPYGPGASGQNGPGSGQYGPGQQGPGQSAAAAAGPGQQGPYGPGASAAAAAGQYGPGQQGPGQYGPGSSGPGQQGPYGPGSSAAAAAGQYGPGQQGPYGPGQSAAAAAGQYQQGPGQQGPYGPGASGPGQQGPYGPGASAAAAAGPGQYGPGQQGPSASAAAAAGQYGSGPGQYGPYGPGQSGPGSGQQGQGPYGPGASAAAAAGQYGPGQQGPYGPGQSAAAAAGPGSGQYGPGASGQNGPGSGQYGPGQQGPGQSAAAAAGQYQQGPGQQGPYGPGASAAAAAGQYGSGPGQQGPYGPGQSGSGQQGPGQQGPYASAAAAAGPGSGQQGPGAS

Choosing (A)n in this elected species to meet the 83% requirement appears to require lopping off end-serines/ alanine/serines to meet the 83% (these amino acids then become ‘part’ of REP, which per above allows substitutions, additions, deletions as does (A)n). If one were to include the serines in the respective (A)n motif, which is not unreasonable given Figure 5 of Gosline, then claim 1’s and claim 4’s at least 83% is not met, for this the elected species.  However, to comport with the claim language “given their broadest reasonable interpretation in light of the specification, and not any cited reference,” the examiner noting that there is a lack of an express intent in the specification to provide a special definition of the term (A)n, which would clearly redefine the plain meaning or clearly disavow the full scope of the plain meaning, see MPEP 2111.01 flow chart, the motif (A)n of the claims can be the results of any number of removals of peripheral alanines and/or serines (and possibly also and/or valines) from a known fibroin crystalline motif to obtain the claimed (A)n motif of the modified fibroin derived protein so long as the resultant (A)n motif satisfies consisting of 4 to 20 amino acids of which 83% or more are alanine. This results in varying boundaries between the (A)n and the REP motifs, so that for a particular sequence some peripheral alanines, serines and possible valines can be considered to be in the REP, or remain in the (A)n motif, this fluidity in assignment to motifs resulting in lack of clarity of the metes and bounds of what is claimed. 
Accordingly, based on the above, the metes and bounds of claims 4, 14, 16, 17, and 35 are unclear, and these claims are rejected as indefinite.
C. (basis overcome)
D. (basis overcome)
E.  (basis overcome)
F. Regarding claim 14, it is unclear whether during the sequential comparison process that obtains x/y whether a particular REP, when compared to an adjacent REP to both sides, and when the ratio of the number of amino acid residues in both comparisons is 2 to 3.5, that this is counted for two x values, versus maintaining a stricter algorithm that would be strictly sequential and only count the comparison once. Additionally, it is appreciated that based on the possible shifting of peripheral amino acids as to what is counted within (A)n as set forth above in basis B, further expounded in response to Applicant’s arguments, the metes and bounds of what falls within the range of 2 to 3.5 of claim 14 is unclear.
Clarification and/or amendment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.
On page 9 Applicant refers to language in the specification regarding “modified fibroin according to the present invention …,” then recites language regarding domains which produce a crystalline or amorphous – these having ‘typically’ corresponding language. Then Applicant recites specification sections regarding characteristics of specific modified fibroins, and in conclusion to this section states, “Applicant submits that these working examples are enough for the skilled person to understand that “modified fibroin with a reduced content of glycine residues in REP maintained strength (stress and toughness) and elongation (Example 4). Modified fibroin with a reduced (A)n motif content, in addition to having a reduced content of glycine residues in REP, exhibited improved toughness and elongation while maintaining stress (Example 5)” as set forth in the specification. See paragraph [0170] of the specification. Accordingly, Applicant submits the rejection is moot and should be withdrawn.”
However, the limitations of claims 4, 14, 16, 17, and 35 are NOT directed to modified fibroins, but to modified fibroin derived proteins, so broader, and are not explicitly claimed to be directed to “modified fibroin with a reduced content of glycine residues in REP maintained strength (stress and toughness) and elongation (Example 4). Modified fibroin with a reduced (A)n motif content, in addition to having a reduced content of glycine residues in REP,” there being no requirement for reduced content of glycine residues in REP based on interpretation of the claim limitations as understood by Applicant. Applicant’s latter arguments appear directed to cancelled claim 1, so is irrelevant, and overall Applicant’s arguments are unpersuasive so the scope of enablement rejection is maintained.
The examiner notes that the response addressed above appears to respond to both scope of enablement and lack of written description arguments. Because the lack of written description rejection focused on claim 1, from which all previous claims depended except for claim 4, and because claim 1 has been cancelled, the lack of written description rejection is withdrawn.

Claims 4, 14, 16, 17, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the modified fibroins of SEQ ID NOs: 6-10 and 11, and related sequences lacking HIS tags/linkers, does not reasonably provide enablement for the scope of polypeptides encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The reproduction of specification paragraphs above are incorporated into this section.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  Among the factors enumerated in Wands are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  The factors most relevant to this rejection are the breadth of the possible modifications encompassed by the claims, the amount of direction or guidance provided, the lack of sufficient working examples, the relative skill and predictability in the art and the quantity of experimentation required to enable one of skill in the art to practice the claimed invention.
1. The nature of the invention and 2. the breadth of the claims:
The nature of the invention relates to modifying naturally occurring fibroins to obtain a “modified fibroin derived protein” – this interpreted under this rejection to require sufficient fibroin characteristics so as to be still considered a fibroin-like polypeptide.
The allowed modifications in the claim bodies of claims 4, 14, 16, 17, and 35 can result in highly divergent polypeptides that can have sequences highly deviant from any known naturally occurring fibroin. 
This rejection interfaces with the above indefiniteness rejection at least because it is unclear how many modifications – substitutions, additions, deletions, can be made within the scope of the claims such that the resulting polypeptide has sufficient fibroin-like characteristics to be a “modified fibroin derived protein.”
3. The amount of direction or guidance provided:
In addition to the specification paragraphs reproduced above, and incorporated into this section, the specification broadly teaches that modifications have resulted in increased productivity while maintaining the strength and elongation of fibroin, see page 4 para. 10. In subsequent paragraphs claim limitations are repeated, through page 9, line 7 for modified fibroin claims.
See also page 2, para. 5, teaches known modifications to fibroins, these being substitutions of one fibroin motif with another fibroin motif to alter fibroin properties, e.g., to decrease elongation but increase tensile strength.
At page 12, para 13, it is asserted that substitution of one G in the GGX motif and GPGXX motif with another amino acid “does not affect the elongation of the fibroin fiber by leaving the other G remaining, and additionally the amount of production in the recombinant protein production system can be significantly improved.” The Examiner has not found guidance as to how many “other G” amino acids need to remain to achieve such result, and the claims allow for extensive substitutions allowed under the broadest reasonable interpretation of the claims.
At page 23, line 26 though page 24, line 4, the specification states that the various embodiments regarding modifications, of reduction of glycine content, and reduction of content of (A)n motif, “can be arbitrarily combined.” The modifications in the claims as to (A)n motif modifications, see claims 11-13, also are open-ended as to the extent of allowed reductions of (A)n motifs. This is notwithstanding the specification’s assertion of unexpected results, page 24, para. 44, regarding decreasing (A)n motifs, and also para. 45, because the extent of such reduction is not constrained by the claims.
Overall, the limits on the extent of the modifications that are allowed under the claims, in the claim bodies, are broad, and there is no direction or guidance in the specification that instructs what combinations of such allowed modifications result in “modified fibroin” rather than a polypeptide so extensively modified from a naturally occurring fibroin that it 1) lacks sufficient fibroin-like characteristics to be a “modified fibroin,” and/or 2) lack that disclosed feature of increased productivity.
4. The lack of sufficient working examples commensurate with the scope of possible modifications:
The production amount, stress, toughness and elongation results in Table 8, page 70, are for a limited number of sequences: PRT313 (Comparative Example 1, SEQ ID NO:6), PRT399 (Reference Example 1, SEQ ID NO:7), PRT380 (Example 1, SEQ ID NO:8), PRT410 (Example 2, SEQ ID NO:9), and PRT468 (Example 3, SEQ ID NO:11).  Examples 1-3 show higher productivity than Comparative Example 1 and also than Reference Example 1, the latter not showing stress, toughness nor elongation results.  Each of these is a single sequence having a single combination of sequence modifications, such as a single reduced content of glycine and/or a single reduced content of (A)n motifs. PRT380 and PRT410 also are compared in Table 9, page 71, for the spun yarn of these proteins.
There are no working examples commensurate with the scope of possible modifications encompassed by the claims.
5. The relative skill and predictability in the art:
The level of skill and knowledge in the art, although high, is such that numerous and wide-ranging substitutions of critical amino acids and/or entire motifs of highly conserved fibroin sequences is not predictable across the range of possible substitutions. 
Given this and the factors considered above, there is a lack of predictability across the breadth of the claimed subject matter.
6. The quantity of experimentation
As apparent from the above factors, there is neither sufficient guidance nor sufficient representation by examples of the scope of possible modifications encompassed by the claims.
As a consequence, one of ordinary skill in the art would be burdened with undue experimentation to determine how to make the invention across the scope of what is claimed.  
In conclusion, particularly considering the breadth of the claims, the state of the art, and the limited guidance and examples, one of ordinary skill in the art would be burdened with undue experimentation to make the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.
First, rejections directed to cancelled claims have been removed as moot based on such cancellation of claims.
Applicant’s arguments against Lewis, page 11, are unpersuasive because the instant claims do not include any requirement to reduce glycine residues.
Applicant’s arguments against Bausch (~Amsilk below), page 11, are unpersuasive because the instant claims do not include any requirement to reduce glycine residues, and thus do not teach away from what is not claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claims include a limitation regarding reduced or reducing glycine residues) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

1.	Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/020916, Lewis et al., published 3/13/03 (Lewis, previously provided).
Claim 1 is directed to a modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A)n motif-REP]m,
wherein the domain sequence has an amino acid sequence having a reduced content of glycine residues equivalent to an amino acid sequence in which, at least, one or a plurality of the glycine residues in REP is substituted with another amino acid residue, as compared to naturally occurring fibroin;
wherein in Formula 1, (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences.

Claim 4 is directed to a modified fibroin derived protein, comprising:
a domain sequence represented by Formula 1: [(A)n motif-REP]m,
wherein z/w is 50.9% or more in the case where the total number of amino acid residues in the amino acid sequence consisting of XGX (where X represents an amino acid residue other than glycine) contained in all REPs in the sequence excluding the sequence from the (A)n motif located at the most C-terminal side to the C-terminal of the domain sequence from the domain sequence is defined as z, and the total number of amino acid residues in the sequence excluding the sequence from the (A)n motif located at the most C-terminal side to the C-terminal of the domain sequence from the domain sequence is defined as w;
wherein in Formula 1, (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences.
z/w represents the ratio of XGXs in all REPs to the total number of amino acid residues in the sequence (subject to the claim’s noted exclusions).  So at least 50.9% of the latter/denominator - the total number of amino acid residues in the sequence (subject to the claim’s noted exclusions), need to be XGXs to meet this claim limitation.
Lewis, page 51, lines 9-11, also teaches that the “tensile strength of a very elastic flagelliform silk can be increased by replacing some of the (GPGXX) units with (A)n regions. See also lines 11-16. This meets the limitations of claim 4 when between 4 and 20 consecutive alanines result, which is within what is taught and suggested by Lewis to increase tensile strength in this paragraph.	
Replacing any number of (GPGXX) units of a natural fibroin REP domain with alanines results in a modified spider fibroin in which:
1. there is a domain sequence represented by Formula 1: [(A)n motif-REP]m, for the first two sequences m=10, meeting m represents an integer of 8 to 300;
2. wherein the domain sequence has an amino acid sequence having a reduced content of glycine residues equivalent to an amino acid sequence in which, at least, one or a plurality of the glycine residues in REP is substituted with another amino acid residue, as compared to naturally occurring fibroin, this clearly being met by Lewis’ teaching to substitute (GPGXX) with (A)n; 
3. wherein in Formula 1, (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, this met at least by the first sequence having a terminal AAAAA, and which would additionally be met by any noted substitution of (GPGXX) with (A)n where the n is 4 to 20, and
4. REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, this being met at least by the first sequence above where the substitutions of (GA)n with (A)n results in at least 10 remaining amino acids in REP.
5. The last limitation of claim 4, wherein a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences, also is met based on these modifications.
	Accordingly, the modified fibroin of claim 4 would have been obvious simply by following the above-noted modification taught above by Lewis to one of the exemplified natural fibroins, the latter having other standard features of fibroin, e.g., repeated segments, which is claimed.
Additionally, Applicant’s Figure 1 summarizes Applicant’s search of natural fibroin sequences and depicts the frequency of occurrence among those sequences for z/w percentages, see also page 21, paragraph 35 starting on line 19 through page 22, line 5, the last sentence stating, “As is apparent from FIG.1, z/w in naturally occurring fibroin is less than 50.9% (highest, 50.86%).” Thus, there are known natural fibroin sequences that nearly meet the 50.9% limitation.
Lewis, page 50 line 30 through page 51 line 8, teaches modifications to create a fiber (so comprising a modified fibroin) with high tensile strength and greater elasticity than major ampullate silk. To do this, the number of (GPGXX) regions is increased.  Among the non-limiting examples of such modification is increasing to 10-12, or to 25-30 such regions.
Four consecutive (GPGXX) regions comprises four XGX regions, underlined as follows: GPGXGPGXXGPGXXGPGXX. The Examiner notes that contrary to the representation of XGX as a motif, Lewis teaches “Stable repeats for MaSp1 are An, GA and GGX, and for MaSp2 are GPG(X)n and An,” page 45, lines 10-11.
Making the increasing (GPGXX) regions modification set forth by Lewis to a naturally occurring major ampullate silk sequence thus would increase the z/w ratio, and when selecting any of the natural fibroins represented toward or at the 50.86% value of Fig. 1 for such modifications, these included among those considered in the art for modification to improve fibroin qualities, would result in exceeding the 50.9% z/w claim limitation. 
Accordingly, given the strong motivation to improve fibroin qualities, here to obtain high tensile strength and greater elasticity, claim 4 would have been obvious.
Overall, the differences in the prior art were encompassed in known variations or in principal known in the prior art as set forth by Lewis. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
Claim 35, directed to a product comprising the modified fibroin according to claim 1 and selected from the group consisting of a fiber, a yarn, a filament, a film, a foam, a sphere, a nanofibril, a hydrogel, a resin and an equivalent thereof, would have been obvious over Lewis’ teaching on page 51, lines 24-30, which state:

    PNG
    media_image2.png
    374
    1292
    media_image2.png
    Greyscale

Lewis’ fabric is a species of or comprises the claimed fiber and yarn, as is Lewis’ rope, so supporting this obviousness rejection of claim 35.
For the above reasons, claims 4 and 35 do not recite any new element or new function or unpredictable result, and the Examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

3.	Claims 4, 14 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/113592, Bausch et al., published 9/22/2011, Assignee Amsilk (Amsilk, provided in 10/26/2018 IDS and cited in corresponding IPRP).
Claim 4 is set forth above.
Amsilk teaches iteratively combining sequences known to possess properties such as strength, e.g., polyalanine units, with sequences including those from arthropods that are elastomeric, page 12 line 13 to page 13, line 19. Whereas Amsilk teaches inclusion of GPGXX and GGX, see page 12 lines 1-8, other motifs, such as GGRPSDTYG (SEQ ID NO: 18) and GGRPSSSYG (SEQ ID NO: 19) and GPGQQ (SEQ ID NO: 4), also are included for combined iterative sequences embodiments as is clear from these noted sections.
Because the inclusion of GGRPSDTYG (SEQ ID NO: 18), GGRPSSSYG (SEQ ID NO: 19) or GPGQQ (SEQ ID NO: 4) would decrease the glycine content relative to a naturally occurring fibroin that comprises sequential GGX units, and because Amsilk teaches such combinations to include (A)n units that meet claim 1’s 83% or more, e.g., SEQ ID NOs.: 13, 15, and because Amsilk clearly teaches repetitive units that overlap with the claimed m of 8 to 300, see page 14 line 30 to page 15 line 3, this also explicitly including SEQ ID NOs:18 or 19.
Additionally, the repeating units in Amsilk include amino acid sequences (GSSAAAAAAAASGPGGYGPENQGPSGPGGYGPGGP, SEQ ID NO:21, see page 17 lines 9-11) that correspond to the replacement, in at least one motif sequence selected from GGX and GPGXX, of one glycine residue in at least one or a plurality of the motif sequences with another amino acid residue, or include amino acid sequences (GPGQQGPGQQGPGQQGPGQQ, SEQ ID NO:22, page 17, lines 12-13) in which the total amino acid sequence of an amino acid sequence comprising XGX in one repeating unit constitutes 90% or more of the total number of amino acid residues in the repeating unit.                                   
The paragraph immediately above and the preferred embodiment listing of page 17, lines 9-19 makes obvious claim 4, based on combining modules included in that listing, e.g., by combining modules A or C with module Q.  Also note that the use of module Q, SEQ ID NO:22, results in the alteration within the claim as to reduced G content relative to a naturally occurring fibroin sequence, see Amsilk, page 17, lines 1-8. 
Claim 14, as understood, is directed to a modified fibroin meeting the limitations of claim 4 from which it depends, additionally wherein there is variation between adjacent REPs such that for at least 20% of such adjacent REPs, sequentially compared from the N-terminal side to the C-terminal side, there is a size disparity such that the larger REP sequence is between 2 and 3.5 times the size (based upon number of amino acid residues) of the smaller REP sequence being sequentially compared. Amsilk, page 15, lines 4-17, teaches multiple combination alternatives, among these combining SEQ ID NO:4, GPGQQ, with any number of polyalanines, SEQ ID NOs:12-17, and one or both of GGRPSDTYG (SEQ ID NO:18) and GGRPSSSYG (SEQ ID NO: 19). The ratio of the latter 9-amino acid sequences to the 5-amino acid sequence of SEQ ID NO:4 is 1.8, which is close to the claim value “2”, see MPEP 2144.05 I, second paragraph. Also, the ratio of the latter 9-amino acid sequences to any of the 3-mer sequences in this paragraph is 3.0.
Given at least the close 1.8 to 2.0 and the use of SEQ ID NO:4 with either SEQ ID NO:18 or 19, and one or more of the polyalanine sequences, claim 14 would have been obvious as readily envisioned among the genus alternatives of page 15, lines 4-17.
Claim 35, directed to a product comprising the modified fibroin according to claim 1 and selected from the group consisting of a fiber, a yarn, a filament, a film, a foam, a sphere, a nanofibril, a hydrogel, a resin and an equivalent thereof, would have been obvious over Amsilk’s teaching on page 41, lines 27-31, which teaches that thread (equivalent to a yarn or a filament) as well as woven fabric , and use of fibre or thread are among uses of the invention.  Examples 2 and 3 teach fiber production from systems including spider silk protein.  Accordingly, using Amsilk’s fibroin-based combinations as set forth above to make a fiber, a yarn, or a filament would have been obvious, so claim 35 would have been obvious.
Therefore, the differences in the prior art were encompassed in known variations or in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).
 
4. 	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/113592, Bausch et al., published 9/22/2011, Assignee Amsilk (Amsilk, provided in 10/26/2018 IDS and cited in corresponding IPRP), as applied to claim 1 above, and further in view of Spriestersbach et al., Purification of His-tagged Proteins, Methods in Enzymology, Chapter 1, 2015, 15 pages (Spriestersbach, previously provided) and GenBank: ABM88724.1, N-terminal tag, partial [Expression vector pNIC28-Bsa4], 2011, 2 pages (ABM, previously provided).
Amsilk is applied to claim 4 as above.
Claim 16 is directed to the modified fibroin according to claim 4, further comprising a tag sequence at either or both of the N-terminal and the C-terminal.
While Amsilk generally teaches recombinant production of silk polypeptides, see for instance page 7 lines 3-18, including that it is free or substantially free from cellular material, Amsilk does not detail how this is done. 
In contrast, Spriestersbach teaches that His-tagged proteins can be purified by a single-step affinity chromatography, Abstract, and that a His tag, which contains six or more consecutive histidine residues, is one of the most commonly used fusion tags for recombinant protein expression and purification, Theory, page 1.
However, although providing a method for such His tag purification, Spriestersbach does not specify that the tag sequence is at either or both of the N-terminal and the C-terminal.
ABM exemplifies a His tag with linker sequence, suited to be placed at the N-terminus of a protein to be produced/encoded by an expression vector, see Title and Definition.
Accordingly, based on Spriestersbach it would have been obvious to one of ordinary skill in the art to add a tag sequence, such as a His tag based on the common use of these to purify such recombinant proteins, to any of the silk polypeptides (modified fibroins) of Amsilk, because such His tags were commonly used to aid in purification, and it would have been obvious to attach such tag to the N-terminus because this is taught as a common approach by ABM.
There would have been a reasonable expectation of success given the fundamental underlying affinity chemistry involved with His tags for polypeptides, as set forth by Spriestersbach.
Therefore claim 16 would have been obvious to one of ordinary skill in the art.
Claim 17 is directed to the modified fibroin according to claim 16, wherein the tag sequence includes an amino acid sequence set forth in SEQ ID NO:5.
SEQ ID NO:5 is MHHHHHHSSGSS.
ABM teaches the following sequence: mhhhhhhssg vdlgtenlyf qs, which is teaches includes a tobacco etch virus protease cleavage site, see Title.
When designing a recombinant protein that does not require a tobacco etch virus protease cleavage site, and for which purification such as by His tag is desired, it would have been obvious to modify the sequence of ABM to retain the His tag and may also include an ssg or similar linker. Accordingly, because ABM teaches a tag sequence that includes an amino acid sequence set forth in SEQ ID NO:5, specifically MHHHHHHSSG, claim 17 would have been obvious.
The Examiner notes that if Applicant wishes to explicitly claim that the tag sequence must comprise the full sequence of SEQ ID NO:5 in claim 17, amendment of “an” to “the” before “amino acid sequence” would be needed.

5. 	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/113592, Bausch et al., published 9/22/2011, Assignee Amsilk (Amsilk, provided in 10/26/2018 IDS and cited in corresponding IPRP), as applied to claim 1 above, and further in view of US 2014/0245923, Sugahara et al., Assignee Spiber, published 9/4/14 (Sugahara, previously provided).
Amsilk is applied to claim 4 as above.
Claim 16 is directed to the modified fibroin according to claim 4, further comprising a tag sequence at either or both of the N-terminal and the C-terminal, and claim 17 is as set forth above.
While Amsilk generally teaches recombinant production of silk polypeptides, see for instance page 7 lines 3-18, including that it is free or substantially free from cellular material, Amsilk does not detail how this is done. 
In contrast, Sugahara, SEQ ID NOs: 5 and 17, teaches a His-tag sequence identical to that of instant SEQ ID NO:5, either attached to a start codon or to a modified fibroin identified as Recombinant spider silk protein MaSp2_N.  In the latter form, SEQ ID NO:17, the His tag with linker is attached to the N-terminal of the protein.
It would have been obvious to use a His tag with linker, specifically SEQ ID NO:5, at the N-terminal of a recombinant fibroin polypeptide, for purifying such later-developed recombinant fibroin protein in the same way as used in Sugahara, because in Sugahara this was found to function for separation of a recombinant spider protein. This rationale is using a known His tag with linker sequence, used by Sugahara to purify its recombinant silk (fibroin) protein, to purify a related protein.
There would have been a reasonable expectation of success when combining these components given the use of the same His-tag sequence by Sugahara for purification of a recombinant spider silk (fibroin) protein, the latter having structural characteristics expected to be similar to at least some of the modified fibroins of instant claim 4.
Accordingly, both claims 16 and 17 would have been obvious.

Double Patenting
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive. 
A request to hold double patenting rejection “in abeyance” is not a substantive response.
The rejections below have been modified to reflect claim amendments including substantial claim cancellations.

2. NON-STATUTORY
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 34 of copending Application No. 16/096818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4’s z/w >=56.9% would have been immediately envisaged and encompassed by reference application claim 13’s  z/w >=50%.
Instant claim 35 has the same limitation wording as reference application claim 34, and would have been obvious because any of the modified fibroins of the instant application would have been considered for use in the same products listed in reference application claim 34.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658